Citation Nr: 0433362	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
variously claimed as post traumatic stress disorder (PTSD) 
and anxiety.

2.  Entitlement to service connection for left eye blindness, 
to include as secondary to service connected status post 
craniotomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970 and from April 1974 to June 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

The issue for entitlement to service connection for a mental 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's sustained left eye blindness as a result of 
a motorcycle accident several years after service unrelated 
to the veteran's status post craniotomy.


CONCLUSION OF LAW

Left eye blindness was not incurred or aggravated by active 
military service nor did the condition result from a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in March 2001, June 2001, 
July 2001, August 2001, June 2003 as well as the Statement of 
the Case of March 2004.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a notice of the requirements necessary to substantiate 
the claim have been provided in the Statements of the Case 
and other development letters of record.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the Statement 
of the Case of March 2004, issued after the VCAA notices, 
constitutes a decision that fully considered the VCAA.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. §§ 3.310. 

The veteran was injured in a parachute jump in 1980 and he 
sustained multiple facial contusions, abrasions and a 
concussion.  He underwent a CT brain scan in August 1980, and 
an Arteriovenous Malformation (AVM) was discovered.  In 
September 1980, he underwent a right parietal craniotomy 
evacuation/removal of the subdural hematoma, which included 
drilling some holes in his skull.  The operation was regarded 
as a complete success.  In April 1982, an interval 
examination was performed, and the examiner determined that 
the veteran had achieved full recovery with barely palpable 
burr hole sites.  He was asymptomatic, without slurred 
speech, coordination difficulties or headaches.  A mental 
status examination concluded the veteran was entirely intact.  
A central nerve examination noted a very mild central nerve 
VII paresis and slight flattening of the nasal labial fold.  
The veteran was returned to full duty.  A March 1985 
examination noted the prior head injury without sequelae.  
(Cranial nerves were reported as normal in August 2003 
outpatient treatment records).  In September 1986, the 
veteran complained of occasional temple pain on neck 
rotation; he denied loss of consciousness, visual 
disturbances, etc.  Final assessment was limited to an 
assessment of muscle tension.  On the veteran's retirement 
examination in May 1992, it was stated that the prior head 
injury was without sequelae.  Notwithstanding, service 
connection is established for status post craniotomy.  There 
was no evidence of an eye injury per se in service.

The veteran was riding a motorcycle in April 1997 when he 
lost control of the cycle while going around a curve and 
crashed.  He was not wearing a helmet.  He sustained multiple 
lacerations on his forehead, traumatic optic neuropathy of 
the left eye, and a basilar skull fracture communicating with 
paranasal sinuses.  He ultimately lost light perception in 
the left eye.   

The veteran claims that he blacked out prior to the accident 
as a result of the service connected status post craniotomy.  
The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In a June 2003 statement, the veteran 
indicated that a physician told him that a black out "could 
have happened because of [his head injury in service]."  

Assuming, without conceding, that a physician made the 
statement, the Board can apprehend no benefit of further 
pursuit of the physician's statement.  It is observed that 
the RO has already undertaken multiple efforts to obtain 
records associated with the motorcycle accident.  No 
association of the accident has been made by a competent 
medical authority between the accident and the veteran's 
service connected disability.  Furthermore, the terms 
advanced by the veteran, "could have been" related to 
service, has been interpreted as very equivocal.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") made it clear in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) that medical possibilities and unsupported medical 
opinions carry negligible probative weight.  Additionally, 
the Court in Tirpak further commented that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the disorder claimed 
or the relationship thereto.  Secondly, the Court has stated 
that a medical opinion based entirely on a claimant's 
historical account of his medical and service background 
lacked probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  

In this case, the assumed statement was made based on history 
as provided by the veteran without benefit of a review of the 
record.  The assumed statement is regarded as purely 
speculative.  It bears emphasis that the record clearly 
reflects the absence of sequelae from the status post 
craniotomy.  The Board finds no basis in the record to 
conclude that the veteran had residuals of status post 
craniotomy that caused the motorcycle accident.  There is no 
evidence of black-outs in outpatient treatment records, 
including in those records generated since the accident.  
There is no competent medical evidence to support any post 
service symptomatology associated with the service connected 
disability.  It is more likely that the veteran simply lost 
control of the motorcycle while going around a curve, 
unrelated to service connected disability. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
on a direct or secondary basis.  Because the  preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the 
benefit of the doubt rule applies only when the positive and 
negative evidence renders a decision "too close to call").   


ORDER

Entitlement to service connection for left eye blindness is 
denied. 


REMAND

The veteran claims entitlement to service connection for PTSD 
and for an anxiety disorder.  The Board observes that the 
veteran's representative advances the claims as separate 
disorders.  However, both conditions are evaluated under the 
same rating criteria.  Thus, assuming arguendo that service 
connection is warranted for both conditions, it is unlikely 
that separate ratings would be achieved because VA is 
precluded from compensating the veteran for the very same 
symptoms as those that are part and parcel of another 
service-connected psychiatric disability.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14, VA's 
anti-pyramiding provision.  If service connection is 
established for one of the claimed disorders, it would 
effectively render the other claim moot for all intents and 
purposes.  Consequently, the claimed disorders have been 
combined as set forth on the first page of this decision.

Notwithstanding, service medical records are silent as to 
complaints, treatment or diagnoses relating to any mental 
disorder.  The Board additionally observes that the veteran 
was seriously injured in a post service motorcycle accident.  
The veteran was afforded a VA mental disorders examination in 
May 1999, which was more than five years ago.  At that time, 
the veteran related that he had never had any contact with a 
mental health professional.  The examiner, who was not a 
psychiatrist, provided the impression that the veteran 
"appears to be suffering from an anxiety disorder, N.O.S. 
that clearly does appear to be secondary to his military 
service."  See May 25, 1999 Report of Examination Diagnostic 
Impression (emphasis added).  The Board additionally observes 
that subsequent outpatient treatment records fail to 
recognize any mental disorder.  A recent attempt to contact 
the examiner who performed the May 1999 was unsuccessful as 
the examiner appears to no longer be employed by the VA.  

In light of the veteran's long service and the conflicting 
evidence, the Board is of the opinion that a contemporaneous 
examination of the appellant by a VA psychiatrist would 
materially assist in the development of his appeal.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, numbers and names 
of casualties, and identifying 
information concerning any other 
individual involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The veteran should be 
afforded a reasonable opportunity to 
respond to such request.  

2.  The RO should determine whether the 
veteran "engaged in combat with the 
enemy," in accordance with 38 U.S.C.A. § 
1154(b) and VAOPGCPREC 12-99 (Oct. 18, 
1999).  The RO's attention is invited to 
evidence submitted directly to the Board 
in June 1994.  If the determination is 
made that the veteran did not engage in 
combat with the enemy, or the claimed 
stressor(s) are not related to combat, 
the RO should attempt to obtain 
corroborative evidence that substantiates 
or verifies the veteran's testimony or 
statements as to the occurrence of the 
claimed stressors. 

3.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
verified stressors.  If no stressor has 
been verified, the RO should so state in 
its report.

4.  The RO should schedule the veteran 
for a psychiatric examination by a VA 
psychiatrist in order to ascertain what 
mental disorders, if any, are present.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
examinations.  The examiner should 
document that such review was completed.  

The examiner's attention is invited to 
service medical records to include that 
the veteran underwent a right parietal 
craniotomy evacuation/removal of the 
subdural hematoma in September 1980 after 
an Arteriovenous Malformation (AVM) was 
discovered in service; medical records 
associated with a closed head injury 
resulting from a motorcycle accident in 
1997, a VA mental disorders examination 
report dated May 25, 1999 together with a 
handwritten supplemental report from the 
examiner who conducted the VA 
examination.  

With respect to the PTSD claim, the RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
The examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the PTSD symptoms.  The examiner should 
be asked to determine (1) whether  the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied and 
(2) whether there is a nexus between PTSD 
and one or more of the in service 
stressors found to be established by the 
RO.  

If there are found to be mental 
disorder(s) other than PTSD, the examiner 
should specify which disorders are as 
likely as not (a 50 percent or greater 
likelihood) associated with the veteran's 
service or whether such conditions are 
more likely (greater than 50 percent 
probability) associated with events 
outside service.

All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
In addition, a Global Assessment of 
Functioning Score should be provided.  
The complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  After undertaking 
any additional development deemed 
necessary, if the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



